EXHIBIT 10.1
AMENDMENT NO. 1 TO LOAN AGREEMENT
(Section 1.4(a) — Interest Rate)
This Amendment No. 1 To Loan Agreement (the “Amendment”) is dated as of June 9,
2010, and between BANK OF AMERICA, N.A. (the “Bank”) and GRAND CANYON EDUCATION,
INC., a Delaware corporation (the “Borrower”).
RECITALS
A. The Bank and the Borrower entered into the Loan Agreement dated as of
April 27, 2009 (the “Loan Agreement”).
B. The Borrower and Bank desire to amend Section 1.4(a) of the Loan Agreement.
AGREEMENT
1. Definitions and References. Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Loan Agreement. All
references to “Section” or “Subsection” are to the stated Section or Subsection
in the Loan Agreement.
2. Amendment.
Section 1.4(a) is amended in total and shall hereafter read as follows:
(a) The interest rate on the unpaid amount of the Loan shall be a rate per year
equal to the BBA LIBOR Rate (Adjusted Periodically), plus two hundred twenty
five (225) basis points.
3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) the Borrower is a
Delaware corporation which was duly formed and is validly existing under the
laws of the State of Delaware and is qualified to do business in Arizona and in
each other state in which it operates, except for any such state where the
failure to be so qualified would not have a material adverse effect, (b) there
is no event which is, or with notice or lapse of time or both would be an Event
of Default under the Loan Agreement except those events, if any, that have been
disclosed in writing to the Bank or waived in writing by the Bank, (c) the
representations and warranties in the Loan Agreement are true as of the date of
this Amendment as if made on the date of this Amendment, except the
representations and warranties that have the introductory clause “As of the date
of this Agreement” which were true as of April 27, 2009, (d) this Amendment does
not conflict with any law, agreement, or obligation by which the Borrower is
bound, (e) the Loan Agreement and related loan documents including this
Amendment, to which Borrower is a party, are legal, valid and binding agreements
of the Borrower in accordance with their respective terms, (f) there is no
pending litigation, tax claim, proceeding, or dispute that, if lost, would
materially impair the Borrower’s financial condition or ability to repay the
Loan, except as have been disclosed in writing to the Bank or as have otherwise
been disclosed by the Borrower in any periodic report or other filing made with
the Securities and Exchange Commission (the “SEC”) under the Securities Act of
1933, as amended (the “Securities Act”) or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (collectively, the “SEC Reports”), and (g) this
Amendment is within the Borrower’s powers, has been duly authorized, and does
not conflict with the Borrower’s certificate of incorporation or bylaws.

 





--------------------------------------------------------------------------------



 



4. Effect of Amendment. This Amendment shall be effective upon the Bank’s
receipt of each of the following:

  (a)  
this Amendment executed by the Borrower; and

  (b)  
$59,551.74 in payment of a fully earned and nonrefundable amendment fee.

Except as provided in this Amendment, all of the terms and conditions of the
Loan Agreement shall remain in full force and effect.
5. Reaffirmation of Agreement. The Borrower (i) reaffirms all of its contractual
undertakings and obligations under the Loan Agreement, as amended hereby, the
Deed of Trust and the Secured and Unsecured Indemnity Agreement, and
(ii) acknowledges that Borrower does not have any claims, offsets or defenses
with respect to the payment of sums due under the Loan Agreement, the Deed of
Trust or the Secured and Unsecured Indemnity Agreement.
6. No Prejudice; Reservation of Rights. This Agreement shall not prejudice any
rights or remedies of the parties under the Loan Agreement, the Deed of Trust or
the Secured and Unsecured Indemnity Agreement. The Borrower’s obligations under
the Loan Agreement shall continue to be secured by the Deed of Trust.
7. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.
8. Attorney Fees. Borrower shall pay all reasonable legal fees and costs
incurred by the Bank in connection with this Amendment within three (3) Business
Days of receipt of invoice.
9. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, (C) THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES, RELATING TO THE SUBJECT MATTER HEREOF, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF.
[Signature page follows]

 





--------------------------------------------------------------------------------



 



This Amendment is executed as of the date stated at the beginning of this
Amendment.

                      BANK:   BORROWER:  
 
                    BANK OF AMERICA, N.A.   GRAND CANYON EDUCATION, INC.,
a Delaware corporation
 
                   
By:
  /s/ David R. Barney   By:   /s/ Daniel E. Bachus        
 
                   
 
  Name: David R. Barney       Name: Dan Bachus        
 
  Title: Senior Vice President       Title: Chief Financial Officer        

 

